Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, and 15-19 are currently pending in the present application.
Claims 1, 5, and 6 are currently amended; claims 2-3, 5-8, and 15-19 are original; and claims 4 and 9-14 are cancelled.
Response to Amendment
The amendment dated 29 March 2021 has been entered into the record.
Response to Arguments
Applicant argues that independent claim 1, as currently amended, should not be rejected as obvious under 35 U.S.C. § 103 because prior art reference of record Ikeguchi does not disclose the newly added claim limitations that the first protruding portion is provided between one side of the first substrate and a center line of the first substrate in plan view and that the linear portion extends to a position that overlaps another side of the first substrate. This argument is not persuasive. 
Referring to Figure 7 of Ikeguchi, the left protrusion E is disposed between the left horizontally extending side of the first substrate and a center line of the first substrate, where the center line extends vertically. In addition, the right protrusion E is disposed between the right vertically extending side of the first substrate and the above-noted center line. Moreover, the center protrusion E is disposed both to the left and right side of the center line, where the left portion of the center protrusion E is disposed between the center line and the left vertically extending side of the first substrate and the right portion of the center protrusion E is disposed between the center line and the 
Referring again to Figure 7 of Ikeguchi, the linear portion of the left side instance of E extends to overlap the left, vertically extending side of the first substrate. Similarly, the linear portion of the right side instance of E extends to overlap the right, vertically extending side of the first substrate. In addition, referring to Figure 1, the linear portions of 20a disposed at the top and bottom of the figure both overlap the upper and lower horizontally extending sides of 10. Thus either embodiment of Ikeguchi discloses the claim limitation that the linear portion extends to a position that overlaps another side of the first substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi (US 20110234966), of record.
Re: claim 1, Ikeguchi discloses a first substrate 10a and a second substrate 10b overlapping the first substrate (Figs. 1, 2, 7), wherein the first substrate includes a first area T (Figs. 1, 2), a second area D overlapping the second substrate (Figs. 1, 2), a first edge (Fig. 1, the left vertically extending edge of substrate 10a; Fig. 7, the bottom, horizontally edge of substrate 10) extending in a first direction (Fig. 1, where the first direction is vertical; Fig. 7, where the first direction is horizontal), and a first terminal portion 11 located on the first area T (Figs. 1, 7); the second substrate 20a has a first protruding portion (Fig. 1, the upper instance of element E; Fig. 7, any of the protrusions E) protruding toward the first edge of the first substrate (Figs. 1, 7 disclose protrusion direction) and a second edge (Fig. 1, the leftmost, vertically extending edge of substrate 20a that comprises a long, substantially straight section disposed between a pair of curved ends; Fig. 7, the three bottom, horizontally extending edges of 20d) including a linear portion along the first edge and a curved portion connected to the linear portion and extending toward the first edge, the first protruding portion is provided between one side of the first substrate and a center line of the first substrate in plan view (Fig. 1, where either protrusion E is disposed between a distal end of substrate 10 and a horizontally extending center line; Fig. 7, the left protrusion E is disposed between the left horizontally extending side of the first substrate and a center line of the first substrate, where the center line extends vertically. In addition, the right protrusion E is disposed between the right vertically extending side of the first substrate and the above-
While Ikeguchi does not directly disclose that a width in the first direction of the first protruding portion gradually decreases toward the first edge, Ikeguchi indirectly makes such disclosure. Figure 1 discloses that the curved edge that comprises one side of the first protruding portion E narrows as the curve approaches the leftmost vertically extending side of substrate 10a, where the width of the portion of projection E closest to the left edge of substrate 10a is narrower than the width of projection E further away from the left edge of substrate 10a. Also, in the process of manufacturing the substrate 10a, paragraph 76 of Ikeguchi discloses that first protruding portion E is formed by cutting a curve into substrate 10a. While it is understood that figures cannot be used to show specific proportions or sizes, drawings can be relied upon for what they would 
Re: claim 2, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses a display area D (Fig. 1) and a frame area F defining the display area (Fig. 1), wherein the first protruding portion (Fig. 1, upper instance of element E) is provided in the frame area.
Re: claim 3, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses that the curved portion is provided from an end of the linear portion to a midst of a way to the first edge (Fig. 1, the left, vertically extending edge) of the first substrate 10a in plan view (Fig. 1, where the curved portion is the upper curved end on the leftmost, vertically extending edge of substrate 20a that comprises a long, substantially straight section disposed between a pair of curved ends).
Re: claim 5, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses that the display device 30a has a first panel side (Fig. 1, left vertically extending side) corresponding to the first edge of the first substrate, a second panel side (Fig. 1, right vertically extending side) opposed to the first panel side, a third panel side (Fig. 1, upper horizontally extending side) connecting one end of the first panel side to one end of the second panel side, and a fourth panel side (Fig. 1, lower horizontally extending side) connecting the other end of the first panel side to the other end of the second panel side, and at least a part of a edge of the first protruding portion (Fig. 1, 
Re: claim 6, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses that the first terminal portion 11 is provided from the one side (Fig. 1, upper horizontally extending side) to an other side (Fig. 1, lower horizontally extending side) of the first substrate 10a over the center line.
Re: claim 7, Ikeguchi discloses the limitations of claim 6, and Ikeguchi further discloses that a center of the first terminal portion 11 is on the center line of the first substrate 10a (Fig. 1, where the center of 11 is recited as being substantially on the center line of element 10a, and where drawings can be relied upon for what they would teach a person of ordinary skill in the art (MPEP § 2125)).
Re: claim 8, Ikeguchi discloses the limitations of claim 7, and Ikeguchi further discloses that the first terminal portion 11 comprises a plurality of terminals arranged in the first direction (Fig. 1, where the individual terminals extend horizontally).
Re: claim 17, Ikeguchi discloses the limitations of claim 2, and Ikeguchi further discloses that the first protruding portion (Fig. 1, the upper instance of element E) is supported on the first substrate 10a via a holding layer P (para. 47, where the holding layer is a sealant).
Re: claim 18, Ikeguchi discloses the limitations of claim 17, and Ikeguchi further discloses a liquid crystal layer (para. 39) located between the first substrate 10a and the second substrate 20a in the display area surrounded by an adhesive layer 15, wherein a part of the adhesive layer constitutes the holding layer (para. 47).
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi in view of Kitabayashi (US 20120206396), of record.
Re: claim 15, Ikeguchi discloses the limitations of claim 1; however, Ikeguchi does not directly disclose a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal portion are provided on the second substrate, and the second terminal portion is located on the first protruding portion.
Kitabayashi discloses a plurality of electrodes 4 for touch detection (Fig. 2; para. 29), a second terminal portion 13, and a plurality of leads 14 connecting each of the electrodes to the second terminal portion are provided on the second substrate 2 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal portion are provided on the second substrate, and the second terminal portion is located on the first protruding portion, as disclosed by Kitabayashi, in the device disclosed by Ikeguchi for the purpose of providing touch sensing capability while minimizing the size of the non-display area of the device (see para. 13 of Kitabayashi).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, in view of Kitabayashi and Shigetaka (US 20040022010), of record.
Re: claim 16, Ikeguchi and Kitabayashi disclose the limitations of claim 15; however, neither reference directly discloses that at least one of the leads is inclined along the curved portion.
Shigetaka discloses that at least one of the leads (Fig. 7, the portions of x1-x16 that extend from the bottom ends thereof and extend into region Ds) is inclined along the curved portion (the far left or far right curved portions).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one of the leads be inclined along the curved portion, as disclosed by Shigetaka, in the device disclosed by Ikeguchi and Kitabayashi, for the purpose of shortening the lead lines. By shortening the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871